Case 16-07725        Doc 51     Filed 04/19/19     Entered 04/19/19 12:33:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-07725
         Deshanee D Belue

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/07/2016.

         2) The plan was confirmed on 07/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/04/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/19/2016, 02/07/2019.

         5) The case was converted on 03/28/2019.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,861.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-07725        Doc 51      Filed 04/19/19    Entered 04/19/19 12:33:41                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $25,734.28
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $25,734.28


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,255.25
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,362.43
     Other                                                                   $32.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,649.68

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLIED FIRST BANK               Secured        3,864.00       3,864.00         3,864.00      2,411.96    1,304.83
 AMERICAN CREDIT ACCEPTANCE      Secured       17,619.64     17,619.64        17,619.64      10,149.71    8,218.10
 AT&T MOBILITY II LLC            Unsecured            NA       1,008.78         1,008.78           0.00        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      2,000.00       1,380.70         1,380.70           0.00        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            900.00      1,103.11         1,103.11           0.00        0.00
 ECMC                            Unsecured           0.00          0.00             0.00           0.00        0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      2,000.00       2,103.00         2,103.00           0.00        0.00
 ILLINOIS TOLLWAY                Unsecured     20,000.00    148,380.35       148,380.35            0.00        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         253.00        253.32           253.32           0.00        0.00
 PAYDAY LOAN STORE               Unsecured         400.00        463.76           463.76           0.00        0.00
 PORANIA LLC                     Unsecured            NA       1,956.70         1,956.70           0.00        0.00
 HARVARD COLLECTION              Unsecured      3,456.00            NA               NA            0.00        0.00
 RGS FINANCIAL                   Unsecured         737.00           NA               NA            0.00        0.00
 SPRINT CORP                     Unsecured         385.00           NA               NA            0.00        0.00
 JP MORGAN CHASE BANK            Unsecured         500.00           NA               NA            0.00        0.00
 MCSI INC                        Unsecured         225.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE          Unsecured          95.00           NA               NA            0.00        0.00
 NATIONAL CREDIT SYSTEM          Unsecured      8,551.00            NA               NA            0.00        0.00
 COMMONEALTH FINANCIAL           Unsecured         370.00           NA               NA            0.00        0.00
 CONVERGENT OUTSOURCING          Unsecured         229.00           NA               NA            0.00        0.00
 CREDENCE RESOURCE               Unsecured      1,008.00            NA               NA            0.00        0.00
 DIVERSIFIED CONSULTANT          Unsecured         463.00           NA               NA            0.00        0.00
 ENHANCED RECOVERY               Unsecured         132.00           NA               NA            0.00        0.00
 BANK OF AMERICA                 Unsecured         275.00           NA               NA            0.00        0.00
 CB OF THE HUDSON VALLE          Unsecured         581.00           NA               NA            0.00        0.00
 CHECK N GO CORPORATE            Unsecured         300.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-07725        Doc 51      Filed 04/19/19      Entered 04/19/19 12:33:41                Desc       Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                               Class      Scheduled      Asserted      Allowed         Paid          Paid
 CITIBANK                        Unsecured           500.00           NA           NA             0.00        0.00
 VERIZON                         Unsecured        1,158.00       1,136.63     1,136.63            0.00        0.00
 WORLD ACCEPTANCE CORP           Unsecured           416.00        415.51       415.51            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                 $0.00
       Mortgage Arrearage                                      $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                            $21,483.64          $12,561.67             $9,522.93
       All Other Secured                                       $0.00               $0.00                 $0.00
 TOTAL SECURED:                                           $21,483.64          $12,561.67             $9,522.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $158,201.86                  $0.00               $0.00


 Disbursements:

         Expenses of Administration                             $3,649.68
         Disbursements to Creditors                            $22,084.60

 TOTAL DISBURSEMENTS :                                                                          $25,734.28


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/19/2019                             By:/s/ Glenn Stearns
                                                                            Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.

UST Form 101-13-FR-S (9/1/2009)
